Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 3, 6-8, 15-16, 18-19 and 21-26 are pending. Claims 23-26 have been added. Claims 4-5 have been cancelled. Claims 1, 6-7, 15, 18-19 and 21-22 have been amended. Claims 1, 3, 6-8, 15-16, 18-19 and 21-22 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NO: 3 and chronic hepatitis B virus infection. Claims 23-26 are withdrawn as being directed to a non-elected species.

Claim Rejections - 35 USC § 112
The rejection of claim 22 under 35 USC 112(b) is withdrawn in view of the cancellation of the claim.
The rejection of claim 4 under 35 USC 112(d) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 3-4, 8, 15-16, 18 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Liu is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3-5, 8, 15-16 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Urban et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-5, 8, 15-16 and 18-19 under 35 U.S.C. 103 as being obvious over Urban et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1, 3, 6-8, 15-16, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2015/000371).
With respect to claims 1 and 3, Liu teaches a drug formulation comprising SEQ
ID NO: 1 (claim 1). As evidenced by Liu (US 2017/0112898), SEQ ID NO: 1 consists of
the amino acid sequence GTNLSVPNPLGFFPDHQLDPAFGANSNNPDWDFNPNKDHWPEANQVG, which
corresponds to instantly claimed SEQ ID Nos: 3 and 23.
Liu further teaches that the drug formulation is for treating a HBV infectious
disease (claim 32).
Liu also teaches administering 0.08, 0.4 or 2 mg/kg at day 0, 1, 2, 3, 5, 7, 9, 11
and 13 (para [0059]), thus reading on “administering for several consecutive days”. As
evidenced by Healthline, the average adult’s weight is 136. 7 pounds (i.e. 62 kg). Thus,
Liu teaches administering 4.96 mg (0.08*62).
With respect to claim 8, Liu teaches that the HBV infectious disease comprises
chronic hepatitis, HBV related liver transplantation and blockage of HBV maternal-
neonatal transmission (claim 33).
With respect to claims 15-16 and 18, Liu teaches that the N-terminus of the
polypeptide is modified by myristic acid and the C-terminus is modified by amidation
(claim 1).
With respect to claim 22, Liu teaches that the HBV
infectious disease comprises HBV related liver transplantation (claim 33). Thus,
reading on the limitations “selecting a patient having a hepatitis B-related disorder” and “the administration is before, during or after transplantation”. 
Liu does not teach administering for at least 7 consecutive days, and also does not teach the claimed dosage.
However, Liu teaches that the formulations contain 0.25, 0.5, 1.0, 2.0, 2.1, 4.0, 4.2, 5 or 8 mg of the polypeptide (claim 29; paras [0020], [0025]).
Furthermore, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claim are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable dosage and time of administration by normal optimization procedures known in the pharmaceutical art.

Response to Arguments
Applicant’s arguments filed on 7/28/2022 have been fully considered but they are not persuasive.
Applicant argues that “[I]t is well known in the art that saturated dose of a drug is a crucial information for developing of the drug. It assists researchers to determine which dose is essential and which dose range could be adopted for further clinical study. Its establishment simplifies the dose-finding course in clinical trial, which greatly enhance the efficiency of new drug development and save cost. However, saturated dose of a drug is not obvious to the skilled artisan or readily determined by the skilled artisan for the following reasons. Although safety, dosage, side effects, etc. of a drug will be studied during clinical trials, it is unclear whether a dosage that is effective and safe and with less side effects is a saturated dose. First, the establishment of saturation dose cannot be achieved in an animal model due to the difference of affinities to the targeted receptors and amounts of the receptors expressed in animals and human. Second, the establishment of saturation dose needs an appropriate clinical design, in which there should be 2-3 dosage groups lower and higher than the saturation dose, respectively. After the drug is injected to one subject, it circulates with the blood stream. Because of the specific affinity to receptors expressed in the liver, only very low level of serum drug concentration can be detected when the receptors in the liver are unsaturated. After the receptors are saturated, a gradually increasing serum drug concentration can be detected with the increasing dosage. In other words, saturation is determined by the change of serum level of the drug, which, however, cannot be determined by only one dosage or a simple clinical design containing several random dosages. Therefore, before carrying out a clinical trial, the skilled artisan is unable to predict whether the dosing regimen (dosage and number of dosing, etc.) to be tested in the clinical trial will produce a saturated dose in the tested human beings. If the selected dosing regimen is completely impossible to produce a saturated dose, it is impossible to obtain a saturated dose regardless of the clinical trials. In fact, it is well known in the art that only few drugs can reach a saturated dose under a tolerant state. Most drugs available to the public are not disclosed to have a saturated dose or a dosing regimen that can reach a saturated dose. Therefore, it is unpredictable, based on the art: (1) which drug can reach a saturated dose, (2) at what condition the drug can reach a saturated dose”.
Applicant also argues that “[A]s disclosed in Example 9 of the subject application: Hepalatide is mainly distributed in the target organ after a single subcutaneous injection in the dosage range of 0.525-4.2 mg; after a single subcutaneous injection in the dosage range of-9-F20-UQB1-084QB\850766.00089\74874697.1 Applicant: Shanghai Hep Pharmaceutical Co., Ltd.Application No.: 16/759,200Group Art Unit: 16586.3-10.5 mg, the target organ is saturated and the drug is distributed to plasma. Surprisingly, when hepalatide was administered at a dosage of 4.20 mg in a single subcutaneous injection, the target organ saturation in the liver was not achieved, but after continuously administering by subcutaneous injection for 7 days at such dosage, the liver target organ was saturated after accumulation, which is never reported and unpredictable. According to the results disclosed in the present application, a daily dosage of 4.2 mg was determined as the lowest target organ saturation dosage for continuous administration of hepalatide. In other words, it is the subject application that first discovers that continuous administration of the peptide at a dosage of 4.2-6.3mg (for SEQ ID NOS: 21-40, 49) per day for at least 7 consecutive days will render the target organ saturated. For the reasons commented in the above point (a), this finding is not obvious in view of Liu '371, as they are totally silent to the saturated dose”.
Applicant’s arguments are not persuasive because Liu clearly teaches the same polypeptide administered in the same manner, and at the same dosage. 
Therefore, even though Liu does not specifically teach that said administration results in saturating level in the liver target organ, it is noted that such result is inherent to the administration carried by Liu.
Furthermore, the MPEP 2145 states that “[I]f a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
In the instant case, Applicant did not provide any evidence to show that a skilled artisan would have not predicted that the administration of a daily dosage of 777.95-926.13 nmol would have resulted in saturating level in the liver target organ.
For the reasons stated above the rejection is maintained.

Double Patenting
The rejection of claims 1, 3-4, 8, 15-16 and 18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10603352 is withdrawn in view of the amendments to the claims. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 1, 3, 6-8, 15-16, 18-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10603352.
With respect to claims 1 and 3, ‘352 teaches a drug formulation comprising SEQ ID NO: 1 (claim 1), which corresponds to instantly claimed SEQ ID Nos: 3 and 23.
‘352 further teaches that the drug formulation is for treating a HBV infectious disease (column 2, lines 14-15; column 5, lines 48-50). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). The skilled artisan would have been motivated to use the drug formulation of ‘352 to treat a HBV infectious disease.
‘352 also teaches administering 0.08, 0.4 or 2 mg/kg at day 0, 1, 2, 3, 5, 7, 9, 11 and 13 (column 12, lines 24-32), thus reading on “administering for several consecutive days”. As evidenced by Healthline, the average adult’s weight is 136. 7 pounds (i.e. 62 kg). Thus, ‘352 teaches administering 4.96 mg (0.08*62). 
With respect to claim 7, as discussed above, ‘352 teaches administering 4 consecutive doeses (at day 0, 1, 2, 3).
With respect to claim 8, ‘352 teaches treating HBV chronic infection (column 12, lines 14-15).
With respect to claims 15-16 and 18, ‘352 teaches that the N-terminus of the polypeptide is modified by myristic acid and the C-terminus is modified by amidation (claim 1).
‘352 does not teach administering for at least 7 consecutive days, and also does not teach the claimed dosage.
However, ‘352 teaches that the formulations contain 0.25, 0.5, 1.0, 2.0, 2.1, 4.0, 4.2, 5 or 8 mg of the polypeptide (claim 10).
The MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claim are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable dosage and time of administration by normal optimization procedures known in the pharmaceutical art.

Response to Arguments
Applicant’s arguments filed on 7/28/2022 have been fully considered but they are not persuasive.
Applicant arguments have been addressed above (see Response to Arguments to rejection under 35 USC § 103).
For the reasons stated above the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658